DISSENTING OPINION
By NICHOLS, J.
The judgment of the common pleas court should be reversed for errors of law occurring upon the hearing wherein that court held that amendments can be made to the zoning resolution of the Township of Boardman without complying with the provisions of the township zoning act relating to the adoption of the original zoning ordinance.
The facts disclosed by the record here demonstrate clearly that the amendments attempted by the township trustees to the original zoning ordinance constituted spot zoning only in each instance, and each amendment was made for the sole benefit of the property owner without any regard to the health, morals, or welfare of the residents of the township. Such spot zoning is unconstitutional.
“Zoning laws are based upon police power of state to enact laws for safety, health, morals, and general welfare of people. * * *
“Persons buying property in district within zoning ordinance have right to rely upon rule that general classification will not be changed, unless required for public good.” Kennedy et al v. City of Evanston, 181 North Eastern 312.
“City’s power to amend zoning ordinance can be exercised only when public interest requires amendment.
“Person purchasing property after enactment of zoning ordinance could assume classification would not be changed unless change was required for public good.” Phipps, et al v. City of Chicago, 171 N. E. 289.
“To justify an invasion of private rights as a valid exercise of police power, it must be shown that power was exercised for preservation of safety, health, morals or general welfare of public.” Dunlap v. City of Woodstock, 91 N. E. (2nd) 434.
Owners of property designated as residential under the original *490zoning ordinance have the right to rely upon the legislation fixed and determined until a proper and legal amendment is made according to the act. The value of plaintiffs’ residential property undoubtedly would be affected adversely by the establishment of industrial enterprises in accordance with the attempted amendments to the township zoning resolution.
To deprive the owners of other property in the zoned territory of the benefits of the original zoning resolution would be to deprive them of a constitutional property right contrary to the Constitution of the State of Ohio and of the United States.
Furthermore, each of the persons whose property was spot zoned by the Board of Trustees had an adequate remedy at law under the Act for relief against any unnecessary harshness occasioned to them by the original zoning act.
Sec. 519.13 E. C., requires that the township board of trustees appoint a board of zoning appeals with express authority under SubSection B of §3519.14 R. C., to relieve against the harshness or injustice to any individual property owner under the original zoning resolution.
The judgment of the common pleas court should be reversed and final judgment rendered for appellants.